Title: To Benjamin Franklin from Kéralio, 20 July 1783
From: Kéralio, Agathon Guynement, chevalier de
To: Franklin, Benjamin


          
            Paris, le 20e. juillet. 1783.
          
          Nôtre excellente Douairiere, mon respectable ami, Espere que vous
            aurés reçu avec votre bonté ordinaire la petite marque d’amitié qu’elle a cru devoir
            vous donner, après la perte que vous aviés faite de sa premiere canne. Plaignés la de n’avoir pu vous aller voir depuis
            long-temps; mais vous concevés toutes les affaires tous les embarras dont elle est
            accablée en ce moment-ci: elle vient de partir pour Versailles d’ou elle reviendra
            lundi, et à son retour elle se propose bien de vous aller chercher; en attendant elle me
            charge de vous mander que vous lui devés Une médaille pour
            remplacer celle qu’elle a cédée à mr. de Vauban. Ce monument lui est trop cher pour ne pas
            desirer d’en avoir un en sa possession: elle vous prie encore de lui renvoyer les
            nouvelles Littéraires qu’elle vous a prêtées.
          Recevés, mon respectable ami, l’hommage de ma profonde et tendre Vénération,
          
            Le
              CHR.
              De Keralio
            Mille et mille amitiés, S.V.P. à mr. votre petit-fils.
          
         
          Notation: Keralio 20 Juillet 1780.—
        